CATALYST PAPER CORPORATION ANNUAL INFORMATION FORM March 3, 2011 TABLE OF CONTENTS Documents Incorporated By Reference 1 Glossary Of Terms 1 Forward Looking Statements 1 Incorporation 2 Corporate Profile 4 Three Year History 5 Competitive Strengths 10 Business Strategy 12 Lines Of Business 13 Competition 17 Fibre Supply 17 Properties 18 Human Resources 19 Environment 19 Social Responsibility 22 Research And Development 23 Capital Expenditures 23 Capital Structure 24 Foreign Operations 24 Risk Factors 24 Legal Proceedings 24 Dividends 24 Ratings 24 Market For Securities 27 Material Contracts 27 Transfer Agent And Registrar 29 Audit Committee Information 29 Corporate Governance 31 Directors And Officers 31 Interests Of Experts 33 Additional Information 33 Glossary Of Terms 35 CATALYST PAPER CORPORATION ANNUAL INFORMATION FORM (with respect to the year ended December 31, 2010) DOCUMENTS INCORPORATED BY REFERENCE Certain specifically identified sections of the audited consolidated financial statements of Catalyst Paper Corporation for the fiscal year ended December 31, 2010 (the “2010 Financial Statements”), the report of the auditors thereon dated March 2, 2011, and management’s discussion and analysis thereof (the “2010 Annual Report”) filed with the securities commission or similar authority in each of the provinces of Canada, are incorporated by reference into and form an integral part of this Annual Information Form.The 2010 Annual Report is available on SEDAR at www.sedar.com. GLOSSARY OF TERMS In this Annual Information Form, unless otherwise specified, “Catalyst”, the “Corporation”, “we”, “us”, and “our” refer to Catalyst Paper Corporation and its subsidiaries and affiliates.Unless otherwise indicated, all dollar amounts are expressed in Canadian dollars. A Glossary of Terms is included on page 35. FORWARD LOOKING STATEMENTS Certain statements and information in this Annual Information Form are not based on historical facts and constitute forward-looking statements or forward looking information within the meaning of Canadian securities lawsand the U.S. Private Securities Litigation Reform Act of 1995 (“forward looking statements”), including but not limited to, statements about our strategy, plans, future operating performance, contingent liabilities and outlook. Forward-looking statements: · are statements that address or discuss activities, events or developments that we expect or anticipate may occur in the future; · can be identified by the use of words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “likely”, “predicts”, “estimates”, “forecasts”, and similar words or phrases or the negative of such words or phrases; · reflect our current beliefs, intentions or expectations based on certain assumptions and estimates, including those identified below, which could prove to be significantly incorrect: o our ability to develop, manufacture and sell new products and services that meet the needs of our customers and gain commercial acceptance; o our ability to continue to sell our products and services in the expected quantities at the expected prices and expected times; o our ability to successfully obtain cost savings from our cost reduction initiatives; o our ability to implement business strategies and pursue opportunities; o expected cost of goods sold; o expected component supply costs and constraints; and o expected foreign exchange and tax rates; · while considered reasonable by management, are inherently subject to known and unknown risks and uncertainties and other factors that could cause actual results or events to differ from historical or anticipated results or events.These risk factors and others are discussed in this Annual Information Form and in Management’s Discussion and Analysis for the financial year ended December 31, 2010, which may be found on SEDAR at www.sedar.com and on EDGAR at www.sec.gov.Certain of these risks are: o the impact of general economic conditions in the countries in which we do business o conditions in the capital markets and our ability to obtain financing and refinance existing debt; o market conditions and demand for our products (including declines in advertising and circulation); o the implementation of trade restrictions in jurisdictions where our products are marketed; o fluctuations in foreign exchange or interest rates; o raw material prices (including wood fibre, chemicals and energy); o the effect of, or change in, environmental and other governmental regulations; o uncertainty relating to labour relations; o the availability of qualified personnel; o legal proceedings; o the effects of competition from domestic and foreign producers; and o the risk of natural disaster and other factors many of which are beyond our control. As a result, no assurance can be given that any of the events or results anticipated by such forward looking statements will occur or, if they do occur, what benefit they will have on our operations or financial condition.Readers are cautioned not to place undue reliance on these forward-looking statements.We disclaim any intention or obligation to update or revise any forward looking statements, whether as a result of new information, future events or otherwise, except as required by law. INCORPORATION We were formed on September 1, 2001 by the amalgamation under the Canada Business Corporations Act of Norske Skog Canada Limited and Pacifica Papers Inc.On October 3, 2005 we changed our name to Catalyst Paper Corporation. Catalyst’s principal predecessor was British Columbia Forest Products Limited, which was a company formed by the amalgamation under the laws of the Province of British Columbia on December30,1971 of its predecessor company, incorporated by certificate of incorporation, with memorandum and articles, under the laws of the Province of British Columbia on January31,1946, and 24 of its wholly owned subsidiaries.On September2,1988, British Columbia Forest Products Limited changed its name to Fletcher Challenge Canada Limited.Prior to July 2000, 50.76% of Fletcher Challenge Canada Limited was owned by Fletcher Challenge Limited of New Zealand (“Fletcher Challenge New Zealand”).In July 2000, Norske Skogindustrier ASA completed a transaction with Fletcher Challenge New Zealand whereby all of the business and assets of Fletcher Challenge New Zealand’s paper division worldwide were acquired by Norske Skogindustrier ASA.As part of this transaction, Norske Skogindustrier ASA acquired Fletcher Challenge New Zealand’s 50.76% interest in Fletcher Challenge Canada Limited.On December 15, 2000, Fletcher Challenge Canada Limited changed its name to Norske Skog Canada Limited. As a result of the amalgamation with Pacifica Papers Inc. and subsequent equity issues, Norske Skogindustrier ASA’s interest in Catalyst decreased to 29.4%.On February 16, 2006 Norske Skogindustrier ASA sold its remaining 29.4% interest in Catalyst by way of a secondary offering. Pacifica Papers Inc.’s predecessor was Pacifica Papers Limited Partnership.On June 8, 1998 Pacifica Papers Limited Partnership, through its indirect wholly owned subsidiary, Pacifica Papers Acquisition Company Ltd., acquired all the shares of MB Paper Limited from MacMillan Bloedel Limited.On March 12, 1999 the unitholders of Pacifica Papers Limited Partnership approved a reorganization pursuant to which Pacifica Papers Limited Partnership changed its corporate form from a partnership to a corporation.As part of this reorganization, 28,750,000 common shares of Pacifica Papers Inc. were distributed to all the unitholders of Pacifica Paper Limited Partnership in exchange for their partnership units on a one for one basis. In October 2006 Third Avenue Management LLC (“TAM”) announced that client accounts managed by TAM beneficially owned 81,503,313 common shares of Catalyst, representing 37.97% of the outstanding common shares, and that TAM exercised control or discretion over such shares as portfolio manager.TAM also announced that it had authority to vote approximately 95% of such shares.In connection with a rights offering completed in April 2008, client accounts managed by TAM acquired an additional 59,856,422 common shares.TAM has advised the Corporation that, as at February 24, 2011 TAM exercises control or direction over 129,297,001 common shares representing approximately 33.87% of the issued and outstanding common shares and TAM has voting control over 119,535,373 common shares, representing 31.22% of the issued and outstanding common shares. Our head and registered office is located at 2nd Floor, 3600 Lysander Lane, Richmond, British Columbia, V7B 1C3. We own all of the issued and outstanding shares of the following principal subsidiaries: Subsidiaries Jurisdiction Elk Falls Pulp and Paper Limited British Columbia Catalyst Paper Finance Limited British Columbia Catalyst Pulp Operations Limited British Columbia Catalyst Pulp Sales Inc. British Columbia Catalyst Pulp and Paper Sales Inc. British Columbia Catalyst Paper Energy Holdings Ltd. Canada Catalyst Paper (USA) Inc. California Catalyst Paper Holdings Inc. Delaware Catalyst Paper (Snowflake) Inc. Delaware Catalyst Paper Recycling Inc. Delaware Pacifica Papers Sales Inc. Delaware Pacifica Poplars Ltd. British Columbia Pacifica Poplars Inc. Delaware Pacifica Papers U.S. Inc. Delaware The Apache Railway Company Arizona We are a partner of the British Columbia general partnership Catalyst Paper.We hold a 71.3% interest in the partnership and our subsidiary, Catalyst Pulp Operations Limited, holds the remainder.We also own 50.001% of Powell River Energy Inc., a Canadian corporation, which owns hydroelectric assets that provide power to our Powell River mill. CORPORATE PROFILE We are the largest producer of mechanical printing papers in western North America.We also produce NBSK pulp. Our business is comprised of three business segments: specialty printing papers, newsprint and pulp. Specialty printing papers include coated mechanical, uncoated mechanical and directory paper. We are the only producer of coated mechanical paper and soft-calendared mechanical paper in western North America. Our four pulp and paper operations are located at Crofton on the east coast of Vancouver Island, British Columbia, Port Alberni on central Vancouver Island, Powell River on the west coast of the British Columbia mainland, and at Snowflake, Arizona. The chart below represents our expectation as to mill capacity in 2011, in thousands of tonnes, among the different product lines that can be produced at each mill.Capacity per product can vary as some of our paper machines are capable of producing more than one product line. 2 Specialty printing papers 1 Newsprint 1 Market Pulp Total Mill location Number of paper machines Uncoated mechanical Coated Mechanical Directory Newsprint NBSK pulp Crofton, B.C. 2 3 - - 3 Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) 10 % of total capacity 26
